STATE OF MICHIGAN

                            COURT OF APPEALS



AFSCME COUNCIL 25 AND ITS LOCALS 25,                                 UNPUBLISHED
101, 409, 1659, 1862, 2057, 2926 and 3317,                           September 20, 2018

               Plaintiffs-Appellees/Cross-
               Appellants,

v                                                                    No. 337964
                                                                     Wayne Circuit Court
WAYNE COUNTY,                                                        LC No. 16-011322-CZ

               Defendant-Appellant/Cross-
               Appellee.


Before: O’CONNELL, P.J., and CAVANAGH and SERVITTO, JJ.

PER CURIAM.

        Defendant appeals as of right the trial court opinion and order granting in part plaintiffs’,
Michigan AFSCME Council 25 and its Locals 25, 101, 409, 1659, 1862, 2057, 2926, and 3317
(herein plaintiffs when referenced jointly), motion to compel arbitration regarding the eligibility
for receipt of the “13th check.” On cross-appeal, plaintiffs challenge the same order to the extent
it denied their motion to compel arbitration regarding their grievances pertaining to defendant’s
underfunding of the retirement plan and the discontinuation of disability retiree health care
benefits. We affirm.

        This appeal arises from three issues grieved by plaintiffs against defendant, which
plaintiffs assert should be submitted for arbitration in conformance with various collective
bargaining agreements (CBAs) identified as: (a) CBA I – AFSCME Locals 1862, 2057, and
2926, dated October 1, 2011, through September 30, 2014, (b) CBA II – AFSCME Council 25
and Locals 25, 101, 409, and 1659, for a term ending September 30, 2014, and (c) CBA III –
AFSCME Local 3317, AFL-CIO Sergeants, Lieutenants, and Captains, October 1, 2011, through
September 30, 2014. The issues identified for arbitration by plaintiffs are the following:
       Defendant has failed to meet its contractual duty to fully fund the pension system
       by making annual contributions to that system as determined by the Retirement
       Commission. Further, Defendant simply abolished the Inflation Equity Fund
       [IEF] – a retirement benefit funded by excess investment earnings that were used
       to pay a “13th Check” to act as a buffer against inflation. Finally, Defendant
       discontinued healthcare benefits for those who retire from a duty or non-duty
       disability without bargaining with Plaintiff [sic].

                                                -1-
The trial court granted plaintiffs’ motion to compel arbitration regarding the 13th check, but
denied plaintiffs’ request for arbitration on the grievances pertaining to the underfunding of the
pension system and retiree disability healthcare benefits.

        “[T]he existence and enforceability of an arbitration agreement are questions of law for a
court to determine de novo.” Michelson v Voison, 254 Mich. App. 691, 693-694; 658 NW2d 188
(2003). “We review de novo a trial court’s determination whether an issue is subject to
arbitration. We also review de novo as a question of law issues involving contract
interpretation.” AFSCME Council 25 v Wayne Co, 290 Mich. App. 348, 350 n 2; 810 NW2d 53
(2010). While not characterized by the parties as such, our Supreme Court has indicated that a
motion to compel arbitration is equated to a motion for summary disposition under MCR
2.116(C)(7). Altobelli v Hartmann, 499 Mich. 284, 294-295; 884 NW2d 537 (2016).
Specifically:
       This Court reviews de novo a circuit court’s decision on a motion for summary
       disposition brought under MCR 2.116(C)(7). Under MCR 2.116(C)(7), summary
       disposition is appropriate if a claim is barred because of “an agreement to
       arbitrate[.]” Whether a particular issue is subject to arbitration is also reviewed de
       novo, as is the interpretation of contractual language. [Id.]

Issues of statutory construction are also reviewed de novo. Hastings Mut Ins Co v Grange Ins
Co of Mich, 319 Mich. App. 579, 583; 903 NW2d 400 (2017). “Questions pertaining to
justiciability and ripeness comprise constitutional issues, which are also reviewed de novo.” City
of Huntington Woods v City of Detroit, 279 Mich. App. 603, 614; 761 NW2d 127 (2008).
“Additionally, the application of a legal doctrine, such as res judicata, presents a question of law
that we review de novo.” Washington v Sinai Hosp of Greater Detroit, 478 Mich. 412, 417; 733
NW2d 755 (2007).

                                         I. 13TH CHECK

         Defendant challenges the trial court’s grant of plaintiffs’ motion to compel arbitration, in
part, thereby permitting plaintiffs’ grievances regarding the 13th check to proceed to arbitration.
Defendant asserts the first grievance was not timely because the grievance was not served until
July 1, 2015, after the expiration of CBAs I and II on September 30, 2014. Similarly, for CBA
III, defendant asserts the grievance was filed on June 26, 2015, after the June 19, 2015 expiration
of CBA III. Defendant further contends the trial court erred in failing to apply this Court’s
decision in AFSCME Council 25, 290 Mich. App. at 348, or to recognize that disbursement of the
13th check was discretionary and not a contractual right.

       CBAs I and II provide:
       The detailed provisions of the Wayne County Employees’ Retirement System
       shall control except where changed or amended below.

                                              * * *

       Employees in the Hybrid Retirement Plan shall be eligible for post[-]retirement
       cost-of-living adjustments in the form of distributions from the Reserve for
       Inflation Equity.
                                                -2-
CBA III also acknowledges the Wayne County Employees’ Retirement System provisions are
controlling, and additionally states: “All employees hired on or after October 1, 2008 shall not
be eligible for a 13th check upon retirement.”

       The history of amendment of Section 141-32 of the Wayne County Code of Ordinances
was discussed by our Supreme Court in Wayne Co Employees Retirement Sys v Wayne Co, 497
Mich. 36, 38-39; 859 NW2d 678 (2014):
               The Wayne County Employees Retirement System (“retirement system”)
       was established in 1944 “for the purpose of providing retirement income to
       eligible employees and survivor benefits.” Wayne County Charter § 6.111.
       Currently, the retirement system consists of five defined benefit plans, one
       defined contribution plan, and the Inflation Equity Fund (IEF). Each year, the
       county is required by Const 1963, art 9, § 24, to make an “annual required
       contribution” (ARC). An annual actuarial valuation determines the ARC amount.
       MCL 38.1140m.

               The IEF was created in 1985 by county ordinance to provide a pool of
       money for discretionary payments to eligible retirement system participants and
       beneficiaries in addition to those payments required by the pension system, as a
       method to counteract the effect of inflation. Payments from the IEF are known as
       the “13th check.” The IEF is funded by investment profits earned on the assets
       held in the defined benefit plans and the IEF, to the extent those profits exceed a
       certain rate of return.

               In 2010, Wayne County faced a substantial fiscal obligation in order to
       satisfy its actuarially determined ARC. In order to satisfy its ARC obligation, the
       county passed an ordinance amendment, Wayne County Code of Ordinances
       (WCCO), §§ 141-32 and 141-36, as amended by Wayne County Enrolled
       Ordinance No. 2010-514. As is relevant here, the amended ordinance limited the
       IEF to a maximum balance of $12 million, and directed that IEF funds exceeding
       that amount be transferred to the retirement system’s defined benefit plans.
       Because the IEF balance at the time was significantly greater than $12 million, the
       ordinance resulted in a transfer of $32 million from the IEF into the defined
       benefit plans. The amended ordinance further permitted the county to use the $32
       million transfer from the IEF to the defined benefit plans as an offset against its
       ARC obligation.

As of its June 18, 2015 amendment, Section 141-32 of the Wayne County Code of Ordinances
abolished the IEF and states:

       (a) As of the effective date the ordinance from which this section is derived, the
       reserve fund for inflation equity (“IEF”) previously established by the retirement
       commission pursuant to this section shall be abolished. All assets of the IEF shall
       be transferred to the defined benefit plan and shall be credited to the defined
       benefit plan assets. Such credit shall not offset or be used in any way to reduce
       the county’s required defined benefit contribution.

                                               -3-
         (b) Nothing in this section shall preclude the county from reducing or eliminating
         its contribution for a fiscal year in which defined benefit assets exceed defined
         benefit liabilities.

        Defendant contends that the issue is not subject to arbitration because the grievances
were not timely, asserting it was not required to arbitrate disputes that arose outside the terms of
the relevant CBAs. Typically:
         Procedural questions such as timeliness are generally left to the arbitrator. “The
         duty to arbitrate grievances arises from [the] contractual agreement between an
         employer and its employees.” Where an employer and a union have contractually
         agreed to arbitration, in the absence of explicit contractual direction to the
         contrary, all doubts regarding the proper forum should be resolved in favor of
         arbitration[.] [American Federation of State v Hamtramck Housing Comm, 290
Mich. App. 672, 674; 804 NW2d 120 (2010) (citations omitted).]

In this instance, the various CBAs contained the following provision regarding the grievance
procedures:
         In the event differences should arise between the Employer and the Union during
         the term of this Agreement as to the interpretation and application of any of its
         provisions, the parties shall act in good faith to promptly resolve such differences
         in accordance with the . . . procedures [contained within the CBA]. [Emphasis
         added.]

Also of significance is the identified durations and dates of termination for the respective
agreements. For CBAs I and II1:

         This Agreement shall continue in effect for successive yearly periods after
         September 30, 2014 unless notice is given in writing by either party at least sixty
         (60) days prior to September 30, 2014 or any anniversary date thereafter, of its
         desire to modify, amend or terminate this agreement.

The initial matters to be resolved are (a) when the “differences” arose between the parties, and
(b) whether the respective CBAs were in effect or had been terminated at the identified time the
disputes arose.

         Defendant asserts the grievances on the 13th check are untimely either because (a) they
arose in conjunction with the initial amendment of the ordinance in 2010, which preceded the
relevant CBAs and that the CBAs effectively incorporated the 2010 amendment in the
ratification of the CBAs adopted and initiating October 1, 2011, or (b) the grievances were filed
after the June 18, 2015 ordinance amendment and were outside the effective dates of the CBAs.


1
    Similar language is also contained in CBA III.


                                                 -4-
While defendant’s contention is correct regarding the 2010 ordinance amendment, which would
have been known at the time of the adoption of the October 1, 2011 CBAs, the argument is not
necessarily applicable to the 2015 amendment given the extensions of the various CBAs.

        On September 22, 2015, defendant sent correspondence to the unions regarding CBAs I
and II, indicating:
       Pursuant to my authority under P.A. 436 of 2012 and the Consent Agreement with
       the State of Michigan, the collective bargaining agreement which expired on
       September 30, 2014 between the County of Wayne and AFSCME Council 25,
       collectively with its Locals . . . (“The collective bargaining agreement”) is
       extended through September 30, 2015.

With reference to CBA III, numerous amendments to a “memorandum of agreement” were
implemented, including a fifth amendment, which stated in relevant part:

       1. Both the October 1, 2014 Agreement, as well as the Amendments, are further
       modified and amended in order that Local 3317 may re-file its petition . . . until,
       but not later than July 1, 2015.

       2. The parties further agree that, except where prohibited by law, absent
       agreement of the parties to the contrary, the collective bargaining agreement shall
       be extended in its totality until the earlier of the date when the petition is re-filed,
       or July 1, 2015, and that this fifth amendment shall be interpreted consistent with
       P.A. 322 of 2014.

       3. The parties further agree that all provisions of the October 1, 2014 Agreement
       as well as the Amendments, not inconsistent with those stated herein, shall
       continue in full force and effect.

Based on the extensions to the various CBAs, to either July 1, 2015 or September 30, 2015, the
June 28, 2015 ordinance amendment comprises a “difference” that arose “during the term of the
agreement.”

        As previously recognized, “there is a presumption of arbitrability when a CBA contains
an arbitration clause.” AFSCME Council 25, 290 Mich. App. at 353. “An order to arbitrate the
particular grievance should not be denied unless it may be said with positive assurance that the
arbitration clause is not susceptible of an interpretation that covers the asserted dispute. Doubts
should be resolved in favor of coverage.” Id. at 353-354 (citation omitted). Because the issue
regarding the abolishment of the IEF arose during the extension periods for the various CBAs,
the grievances should, as determined by the trial court, proceed to arbitration.

        Defendant’s contention that the extensions of the various CBAs were immaterial or
inapplicable to a determination of the timeliness of the grievances, and challenging their
retroactive application, is without merit. Defendant’s suggestion that the extensions for the
CBAs should not be construed as retroactive is contrary to the language of the extension and
simple principles of contract law. For CBAs I and II, the extensions state, in relevant part, “the

                                                 -5-
collective bargaining agreement which expired on September 30, 2014 . . . is extended through
September 30, 2015” with some limited identified exceptions. Similarly, the fifth amendment to
CBA III indicates that “the collective bargaining agreement shall be extended in its totality until
the earlier date when the petition is re-filed, or July 1, 2015. . . .”

     As discussed in Harbor Park Market, Inc v Gronda, 277 Mich. App. 126, 130-131; 743
NW2d 585 (2007):
               The goal of contract interpretation is to first determine, and then enforce,
       the intent of the parties based on the plain language of the agreement. If no
       reasonable person could dispute the meaning of ordinary and plain contract
       language, the Court must accept and enforce the language as written, unless the
       contract is contrary to law or public policy. Plain and unambiguous contract
       language cannot be rewritten by the Court “under the guise of interpretation,” as
       the parties must live by the words of their agreement. The meaning of clear and
       unambiguous contract language is a question of law. [Citations omitted.]

In this instance, with reference to CBAs I and II, the extension provides that the CBA, “which
expired on September 30, 2014 . . . is extended through September 30, 2015.” Similarly, the fifth
amendment to CBA III states that the CBA “shall be extended in its totality until . . . or July 1,
2015[.]” The words “is” and “shall” are definitive and mandatory.2 Further, defendant’s
argument appears to conflate two related topics of arbitrability pertaining to issues of accrued or
vested rights after a CBA has expired in comparison to issues that arise during the effective
period of a CBA. As discussed by this Court:
       This Court acknowledged that the right to arbitration may survive the expiration
       of a CBA when the dispute involves accrued or vested rights. However, this
       Court ruled that the specific language in the CBA did not provide for arbitration
       when the grievance did not arise during the term of the agreement. The
       arbitration clause provided as follows: “ ‘It is mutually agreed that all grievances,
       arising under and during the life of the Agreement, shall be settled in accordance
       with the procedure herein provided.’ ” This Court noted that the grievances at
       issue were based on events that occurred after the expiration of the CBA and held
       that “[a]lthough the grievances would have been arbitrable had they arisen during
       the life of the agreement, under the terms of the agreement they are not arbitrable
       after expiration.” [AFSCME Council 25, 290 Mich. App. at 353.]

Thus, if the grievances were untimely and their filing restricted by specific language in the CBA,
they would not be arbitrable. That restriction is not applicable here.



2
 “[T]he presumption is that ‘shall’ is mandatory.” NL Ventures VI Farmington, LLC v City of
Livonia, 314 Mich. App. 222, 230; 886 NW2d 772 (2016). The word “is” comprises the third
personal singular present indicative of “be,” which is defined as “to exist” or “to take place or
occur.” Random House Webster’s College Dictionary (1997).


                                                -6-
        Defendant further contends that prior decisions of this Court, the circuit court and the
MERC have indicated that issuance of the 13th check is discretionary and, therefore, cannot
constitute a contractual or vested right. Again, defendant appears to conflate or blur two
different concepts. There does not appear to be a dispute that the issuance of a 13th check is
dependent on funds being available and the discretion of defendant. The dispute instead is
actually on whether defendant could unilaterally eliminate any possibility of issuance of a 13th
check by abolishing the IEF while the various CBAs were in effect and contemplate the
provision of a 13th check, which is subject to determination by the arbitrator.

                   II. DISABILITY RETIREE HEALTH CARE BENEFITS

        Plaintiffs argue that the trial court erred in failing to grant their motion to compel
arbitration with regard to the disability retirement grievance premised on jurisdiction. Plaintiffs
contend a distinction exists between enforcement of this Court’s 2014 ruling on a MERC claim
for an unfair labor practice in Wayne Co v Mich AFSCME Council 25, unpublished per curiam
opinion of the Court of Appeals issued October 9, 2014 (Docket No. 312708), and the
enforcement of a separate contractual right to a healthcare benefit for disability retirees.

       The issue of disability retiree health care benefits has previously been before this Court
on appeal from a decision by the MERC. This Court reversed the MERC order finding
defendant had breached its duty to bargain. Mich AFSCME Council 25, unpub op at 1 (Docket
No. 312708). In reversing the MERC, this Court remanded the matter, explaining:
       Here, the parties stipulated to a 30 year history of past practice of providing
       disability retirees health care benefits regardless of whether they met age or years
       of service criteria. [Defendant] announced its intent to discontinue payments for
       health insurance to future disability retires without any bargaining. As of the date
       of this appeal, its intent was not made manifest. The parties agree that five
       retirees with disability pensions were awarded health care benefits after 2008
       despite both the clear language of the applicable retirement benefits clause and the
       zipper clauses contained in Local 3317’s contracts. The issue between the parties
       remains whether the continuation of the practice of awarding health insurance to
       individuals with disability retirement after the 2008 contract, and despite the
       zipper clause, constituted a past practice that required additional bargaining to
       change. On remand, the charging parties will have to employ the test from
       AFSCME Council 25 and demonstrate that there existed a “meeting of the minds”
       with respect to the new terms or conditions—[with defendant] intentionally
       choosing to reject the negotiated contract and knowingly act in accordance with
       the past practice. [Id. at 4 (citations omitted).]

This Court concluded:
       “If the agreement covers the term or condition in dispute, then the details and
       enforceability of the provision are left to arbitration.” [Macomb Co v AFSCME
       Council 25, 494 Mich [65,] 80[; 833 NW2d 225 (2013)] (citation and quotation
       marks omitted). Here, the grievance and arbitration procedures provided for in
       Article 10 of the CBAs were bypassed. The scope of the MERC’s authority in
       reviewing a claim of refusal-to-bargain when the parties have a separate grievance

                                                -7-
       or arbitration process is limited to whether the agreement covers the subject of the
       claim. Id. at 81. When there is evidence that a past practice has modified the
       collective bargaining agreement, it is left to the arbitrator to make the final
       determination on the issue and not the MERC. On remand, the arbitrator is to
       determine whether the test in AFSCME Council 25 has been met and if so, the
       appropriate contractual remedy. [Id.]

        In denying plaintiff’s motion to compel arbitration on this issue, the trial court noted that
plaintiffs had not sought enforcement of this Court’s 2014 ruling and, instead, filed additional
grievances. The trial court explained:
               Notwithstanding the fact that this Court may wish to compel arbitration, a
       new grievance on the same issue is not the proper mechanism to enforce
       arbitration. Enforcement of the October 9, 2014 Court of Appeals decision is not
       before this Court. Plaintiffs’ motion as to the arbitration of the disability health
       care benefits issue is therefore denied.

        While not explicitly identified as such by the trial court, the determination that the current
action seeking to compel arbitration on the issue of disability retiree healthcare benefits lacked
procedural propriety because of this Court’s prior unpublished decision remanding for arbitration
of the issue, comprises the application of the doctrine of res judicata. Specifically:
       Res judicata bars a subsequent action between the same parties when the essential
       facts or evidence are identical. This doctrine requires that: (1) the first action be
       decided on the merits, (2) the matter contested in the second case was or could
       have been resolved in the first, and (3) both actions involve the same parties or
       their privies. [Bd of Co Rd Comm’rs for Co of Eaton v Schultz, 205 Mich. App.
371, 375-376; 521 NW2d 847 (1994).]

The parties in this action and in Docket No. 312708 are identical. The issue presented in Docket
No. 312708 pertained to the same disability retiree healthcare benefits but arose from an appeal
of plaintiffs’ presentation of an unfair labor practice claim with the MERC rather than the filing
of a grievance. This Court ruled that the issue was subject to arbitration, Mich AFSCME Council
25, unpub op at 4 (Docket No. 312708), which coincides completely with plaintiffs’ request in
the current action to compel arbitration. As such, this Court has already determined that the
disability retiree healthcare issue is arbitrable. “Once substantive arbitrability is determined . . .
judicial review effectively ceases.” Felters Co v Local Union 318, Amalgamated Clothing &
Textile Workers of America, 108 Mich. App. 333, 336; 310 NW2d 233 (1981) (citation omitted).
Hence, premised on this Court’s prior ruling, the trial court correctly denied plaintiffs’ current
motion to compel arbitration.




                                                 -8-
                          III. UNDERFUNDED PENSION SYSTEM

        Plaintiffs assert the trial court erred in determining that the grievance pertaining to the
underfunding of the pension system was not subject to arbitration. Plaintiffs argue that pension
funding levels comprise a contractual right, in accordance with the CBAs, and that the grievance
was timely. In addition, plaintiffs contend the trial court erred in finding that the grievance was
not ripe for adjudication.

       Plaintiffs argued that the CBAs incorporate Wayne County Ordinance, § 141-36, which is
alleged to require the full funding of the retirement system. Specifically, article 30.01.A. of
CBAs I and II, and article 38.01.A of CBA III, state: “The detailed provisions of the Wayne
County Employees’ Retirement System shall control except where changed or amended below.”
The ordinance asserted to be incorporated in this statement provides:
       Sec. 141-36 – Financial objective; contribution certification.

               Defined benefit plan.

       (a) Financial objective.

               (1) The financial objective of the retirement system is to receive
       contributions each fiscal year which, as a percentage of member payroll, are
       designed to remain level from year to year and are sufficient to (i) fund the
       actuarial cost allocated to the current year by the actuarial cost method, and (ii)
       fund unfunded actuarial costs to prior years by the actuarial cost method as
       provided by law.

              (2) Contribution requirements for defined benefits shall be determined by
       annual actuarial valuation. The actuarial cost method shall be one which
       produces a contribution requirement not less than the contribution requirement
       produced by the individual entry-age normal cost method.

              (3) The excess of actual contributions made for periods after November
       30, 1981, over the minimum required by subsections (a)(1) and (2) of this section
       may be used to reduce contributions required for subsequent fiscal years.

       Certification of contribution requirement. The retirement commission shall
       certify to the county executive the amount of annual contribution needed to meet
       the financial objective.

       Defined contribution plans.

       (a) Financial objective.

               (1) Contribution requirements of the county for defined contribution
       benefits shall be in accordance with the county contribution program specified for
       a member’s coverage group, benefit plan, or ordinance. [Wayne County
       Ordinance, § 141-36.]

                                                -9-
        Contrary to plaintiffs’ contention, neither the CBAs nor the local ordinance mandate full
financing of the pension system; with the ordinance simply expressing the mechanism for
calculation to meet the identified financial objective for the current year. Instead, MCL
38.1133(1) of the Public Employee Retirement System Investment Act (PERSIA) provides:
“This act supersedes any investment authority previously granted to a system under any other
law of this state.” In turn, Const 1963, art 9, § 24 states:
       The accrued financial benefits of each pension plan and retirement system of the
       state and its political subdivisions shall be a contractual obligation thereof which
       shall not be diminished or impaired thereby.

                                Financial benefits, annual funding

       Financial benefits arising on account of service rendered in each fiscal year shall
       be funded during that year and such funding shall not be used for financing
       unfunded accrued liabilities.

According to the CBAs, “[o]nly unresolved grievances which relate to the interpretation,
application or enforcement of any specific article and section of this Agreement, or any written
supplementary agreement, which have been fully processed through the last step of the grievance
procedure as herein provided may be submitted to an arbitrator[.]” As such, based on the
absence of any provisions in the respective CBAs pertaining to mandatory full funding of the
pensions, the language of the grievance procedure does not lend itself to arbitration of this issue.

        Further, it is acknowledged that “[t]he Legislature has the authority to enact legislation
that will ensure the pension system is maintained.” Shelby Twp Police & Fire Retirement Bd v
Shelby Charter Twp, 438 Mich. 247, 262; 475 NW2d 249 (1991). It has historically been
recognized that “[a] clear distinction must be drawn between the right to receive pension benefits
and the funding method adopted by the Legislature to assure that monies are available for the
payment of such benefits.” Kosa v Michigan Treasurer, 408 Mich. 356, 371; 292 NW2d 452
(1980). In this instance, plaintiffs are disputing the Legislature’s funding requirements and not
the rights of their respective members to receive pension benefits. In other words, “it is clear
that the constitutional proscription against impairment of contract relates to ‘accrued financial
benefits,’ and ‘accrued financial benefits’ are not the same thing as the ‘system’ of funding.” Id.
In this instance, because plaintiffs are challenging the actual funding mechanism and not their
members’ rights to receive a pension, the trial court did not err in finding the issue not to be
subject to arbitration.

       In addition, the trial court deemed the matter not ripe for resolution. As discussed by this
Court in City of Huntington Woods, 279 Mich. App. at 615-616 (citation and quotation marks
omitted):
       The doctrine of ripeness is designed to prevent the adjudication of hypothetical or
       contingent claims before an actual injury has been sustained. A claim is not ripe
       if it rests upon contingent future events that may not occur as anticipated, or
       indeed may not occur at all. Hence, when considering the issue of ripeness, the
       timing of the action is the primary focus of concern.


                                               -10-
“The existence of an actual controversy is a condition precedent to invocation of declaratory
relief and this requirement prevents a court from deciding hypothetical issues.” Id. at 616
(citation omitted).

        The trial court also correctly determined that the issue is not ripe for judicial review.
Plaintiffs did not identify any current injury suffered by their members regarding a denial of or
failure to receive their pensions. Rather, the issue is entirely speculative regarding the potential
for harm to plaintiffs’ various members because of a perception or concern that retirement
benefits may not be available at some point in the future. As such, the issue is not ripe for
adjudication.

       Affirmed.



                                                             /s/ Peter D. O’Connell
                                                             /s/ Mark J. Cavanagh
                                                             /s/ Deborah A. Servitto




                                               -11-